DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a continuation of PCT/CN2017/114421.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (2014/0129428).

Taylor discloses:

As per claim 1, a resource allocation method, comprising: receiving a first request from a first client for accessing a server, wherein the first request includes token information corresponding to resource information of a second client; determining, according to the token information included in the first request, the resource information of the second client corresponding to the token information; receiving resource allocation information from the first client; and allocating resource according to the resource allocation information from the first client and the resource information of the second client.  (para.38 and 58-60—person to person payments using mobile device; transfers using token and QR code)

As per claims 2 and 11, wherein the first request comprises a uniform resource locator for accessing the server, and the uniform resource locator includes the token information.  (para.58-59—token)

As per claims 3 and 12, establishing correspondence between the token information and the resource information of the second client by: generating the uniform resource locator including the token information and corresponding to the second client, and determining the correspondence between the token information and the resource information of the second client.  (para.58-59—token information generated and available in QR code)

As per claims 4 and 13, wherein the first request sent by the first client for accessing the server is sent by the first client after scanning identification code information of the second client, and the identification code information corresponds to the uniform resource locator of the second client.   (para.58-59—token information generated and available in QR code; scanning code)

As per claims 5 and 14, wherein generating the uniform resource locator including the token information and corresponding to the second client, and determining the correspondence between the token information and the resource information of the second client further comprises: acquiring the resource information of the second client; establishing a first correspondence between the resource information of the second client and the token information when the resource information of the second client is verified, and   generating the uniform resource locator to include the token information and corresponding identification code information; and storing the first correspondence between the resource information and the token information and a second correspondence between the token information and the uniform resource locator, and sending the identification code information to the second client.   (para.58-60—token information generated and available in QR code; scanning code)

As per claims 6 and 15, wherein determining, according to the token information included in the first request, the resource information of the second client corresponding to the token information comprises: extracting the token information included in the uniform resource locator corresponding to the first request; and determining, according to the token information, the resource information of the second client which establishes the first correspondence with the token information.    (para.58-60—token information generated and available in QR code; scanning code for transfer of funds)

As per claims 7 and 16, wherein after receiving the first request sent by the first client for accessing the server, and before receiving the resource allocation 

As per claims 8 and 17, wherein after allocating the resource according to the resource allocation information from the first client and the resource information of the second client, the method further comprises: forwarding a result of resource allocation success or failure to the first client and the second client. (para.19—notification of success or failure)

As per claims 9 and 18, wherein the identification code information is a bar code, a two-dimensional code, or a combination of a bar code and a two-dimensional code.  (para.58-59—token)

As per claim 10, an apparatus comprising: a processor; and a memory coupled to the processor and configured with instructions executable by the processor, wherein the processor is configured to execute the instructions to perform operations including:   receiving a first request from a first client for accessing a server, wherein the first request includes token information corresponding to resource information of a second client; determining, according to the token information included in the first request, the resource information of the second client corresponding to the token information; receiving resource allocation information from the first client; and allocating resource according to the resource allocation information from the first client and the resource information of the second client.   (para.38 and 58-60—person to person payments using mobile device; transfers using token and QR code)

As per claim 19, a resource allocation method, comprising: sending, by a first client, a first request to a server for accessing the server, the first request including token information to enable the server to determine resource information of a second client corresponding to the 

As per claim 20, receiving a prompt message from the server, wherein the prompt message includes a request for the resource allocation information.  (para.118—request for funds)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  For example, 20140129428 discloses facilitating peer-to-peer payment transactions using mobile devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691